                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR13-0238-JCC
10                             Plaintiff,                     ORDER
11          v.

12   OSCAR E. MENDOZA,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Oscar E. Mendoza’s motions for
16   compassionate release (Dkt. No. 146), for leave to file an overlength brief (Dkt. No. 147), and to
17   seal (Dkt. No. 149). Having thoroughly considered the parties’ briefing and the relevant record,
18   the Court finds oral argument unnecessary and hereby DENIES the motion for compassionate
19   release (Dkt. No. 146) and GRANTS the motions for leave to file an overlength brief and to seal
20   (Dkt. Nos. 147, 149) for the reasons explained herein.
21   I.     BACKGROUND
22          Between May 2012 and May 2013, Mr. Mendoza conspired with his brother and others to
23   transport and distribute illegal drugs across the United States/Canada border. (Dkt. No. 69 at 6.)
24   In 2013, a grand jury charged him with numerous drug trafficking crimes. (Dkt. No. 1.) In 2018,
25

26


     ORDER
     CR13-0238-JCC
     PAGE - 1
 1   following his extradition from Canada,1 he pled guilty to conspiracy to distribute cocaine and

 2   ecstasy, and the Government agreed to dismiss the other charges. (Dkt. No. 63, 69, 75). The

 3   Court sentenced him to 72 months’ imprisonment followed by four years of supervised release.

 4   (Dkt. No. 97.) Mr. Mendoza has served approximately three years and is currently housed at

 5   Northlake CI with a projected release date of July 10, 2023. (Dkt. No. 146 at 2.)

 6            In April 2020, Mr. Mendoza contracted COVID-19 shortly after his transfer from Taft CI

 7   to Northlake CI. (Dkt. No. 150 at 102.) Six weeks after recovering from the virus, he began

 8   experiencing medical issues, including heartburn and chest pain. (Id. at 270.) Northlake CI

 9   Health Services diagnosed him with H. Pylori infection and gave him two rounds of antibiotic

10   treatment. (Id. at 90.) After almost seven months of continuing symptoms, Mr. Mendoza was

11   seen for a general surgery consultation. (Id. at 288–90.) He underwent a colonoscopy and

12   esophagogastrostomy and was diagnosed with reflux, epigastric abdominal pain, sliding hiatal

13   hernia, and gastritis (Id. at 288.) According to Mr. Mendoza, the medication he was prescribed

14   following the consultation has not helped relieve his pain. (Id. at 121.) He moves for

15   compassionate release based on his ongoing medical issues. (See generally Dkt. No. 146.) The

16   Government opposes. (See generally Dkt. No. 152.)

17   II.      DISCUSSION

18            A.      Motion for Compassionate Release
19            The Court may reduce a term of imprisonment only if “extraordinary and compelling

20   reasons warrant such a reduction,” “such a reduction is consistent with applicable policy

21   statements issued by the Sentencing Commission,” and the Court considers the 18 U.S.C.

22   § 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A)(i).2 The defendant bears the burden of making this

23
     1
24       Mr. Mendoza is a dual citizen of Canada and El Salvador. (Dkt. No. 18 at 2.)
     2
25     As a threshold matter, a defendant must also satisfy 18 U.S.C. § 3582(c)(1)(A)’s exhaustion
     requirement by first presenting a request for a reduced sentence to the warden of his or her
26   facility and waiting 30 days (or exhausting administrative remedies before the 30-day waiting
     period expires) before seeking relief from the court. See United States v. Taylor, 2020 WL

     ORDER
     CR13-0238-JCC
     PAGE - 2
 1   showing. United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020). The Ninth Circuit has

 2   held that the current version of the U.S. Sentencing Guidelines Manual (“U.S.S.G.”) section

 3   1B1.13 is not applicable to motions for compassionate release presented to a district court under

 4   the First Step Act of 2018 and therefore it is not binding but may inform the Court’s exercise of

 5   discretion. United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021).

 6          1. Extraordinary and Compelling Reasons

 7          The Court may reduce a defendant’s sentence if it finds that extraordinary and

 8   compelling reasons exist, such as the defendant “suffering from a serious physical or medical

 9   condition . . . that substantially diminishes the ability of the defendant to provide self-care within

10   the environment of a correctional facility and from which he or she is not expected to recover.”

11   18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 cmt. n.1(A). The Bureau of Prison’s gross

12   mishandling of a defendant’s medical care may also amount to an extraordinary and compelling

13   reason to grant compassionate release. See United States v. Beck, 425 F. Supp. 3d 573, 580–82

14   (M.D.N.C. 2019).

15          Mr. Mendoza claims there are extraordinary and compelling reasons here because the

16   Bureau of Prisons (“BOP”) is not adequately managing the medical issues that are causing him

17   chest pain and heart burn. (Dkt. No. 146 at 12–13.) On this record, the Court disagrees.

18          First, Mr. Mendoza has not demonstrated that his condition is so severe that he cannot
19   provide self-care within the environment of a correctional facility. See United States v.

20   Rodriguez, 424 F. Supp. 3d 674, 682 (N.D. Cal. 2019) (finding that, despite a paraplegic

21   defendant’s troubling medical issues and limited ability to complete basic daily activities, his

22   condition had not deteriorated to the point that courts have required for compassionate release on

23   this ground). Mr. Mendoza has been diagnosed with reflux, epigastric abdominal pain, sliding

24   hiatal hernia, and gastritis. (Dkt. No. 152 at 3.) His medical records do not show that these

25
     7383648 (6th Cir. 2020). Mr. Mendoza has satisfied this requirement. (See Dkt. No. 148-1 at 2–
26   4.)

     ORDER
     CR13-0238-JCC
     PAGE - 3
 1   conditions have substantially diminished his ability to provide self-care at the institution.

 2          Second, the BOP’s management of Mr. Mendoza’s medical conditions does not amount

 3   to an extraordinary and compelling reason. Mr. Mendoza argues that the BOP delayed bringing

 4   him to a specialist, and that his symptoms have not abated even after the specialist diagnosed his

 5   conditions. (Dkt. No. 146 at 6–7, 12–13.) One district court has found that the BOP’s treatment

 6   delays amounted to an extraordinary and compelling reason when a defendant’s breast cancer

 7   spread to her lymph nodes during the lengthy delay and she was in urgent need of appropriate

 8   cancer treatment “to prevent the further spread of her disease and the potential loss of her life.”

 9   Beck, 425 F. Supp. 3d at 580–81. Mr. Mendoza has not demonstrated that his medical conditions

10   are similarly life-threatening or that BOP has engaged in the type of egregious delay and gross

11   mismanagement that was present in Beck. The Court finds that Mr. Mendoza’s medical

12   conditions and the claimed delays in medical care do not amount to an extraordinary and

13   compelling reason.3

14          2. Danger to the Safety of Any Other Person or to the Community

15          Moreover, even if Mr. Mendoza had shown extraordinary and compelling reasons, the

16   Court would deny compassionate release because he has not demonstrated that he no longer

17   poses a danger to the community. In determining whether a defendant presents a danger to the

18   safety of any other person or to the community, the Court looks to the nature and circumstances
19   of the defendant’s underlying offense, the weight of evidence against him, his history and

20   characteristics, and the nature and seriousness of the danger his release would pose to any person

21
     3
       Mr. Mendoza indicates that although he has been fully vaccinated against COVID-19, the risk
22   of reinfection is still a concern for him. (Dkt. No. 146 at 8.) To the extent that Mr. Mendoza is
23   arguing that a risk of reinfection amounts to an extraordinary and compelling reason, the Court
     disagrees. A defendant’s particular vulnerability to severe illness or death from COVID-19 may
24   be an extraordinary and compelling reason, but Mr. Mendoza has not shown he has a medical
     condition that increases his risk of severe illness or death from the virus. Further, his vaccination
25   diminishes the risk that he will be reinfected and that, if reinfected, he will experience severe
     illness. Finally, Northlake CI currently has no active COVID-19 cases. See
26   https://www.bop.gov/coronavirus/index.jsp (last visited July 7, 2021).

     ORDER
     CR13-0238-JCC
     PAGE - 4
 1   or the community. See U.S.S.G. § 1B1.13(2); 18 U.S.C. § 3142(g). Danger to the community is

 2   not limited to physical violence. United States v. Reynolds, 956 F.2d 192, 192–93 (9th Cir.

 3   1992).

 4            Mr. Mendoza’s underlying criminal conduct was very serious. He pled guilty to

 5   conspiring with his brother and others to transport and distribute large amounts of cocaine and

 6   MDMA, highly dangerous controlled substances. (Dkt. No. 69.) During the investigation, federal

 7   agents seized four shipments of narcotics that Mr. Mendoza and his coconspirators were

 8   attempting to smuggle across an international border for further distribution. (Id. at 6.) Mr.

 9   Mendoza admitted to trafficking drugs from at least May 2012 until sometime in May 2013,

10   (id.), and one individual who was arrested crossing the border into Canada with packages of

11   cocaine in May 2012 proffered to the Government that he had smuggled ecstasy pills into the

12   United States and cocaine into Canada for Mr. Mendoza and his brother 80 to 105 times

13   throughout 2009, 2010, and 2011, (Dkt. No. 90 at 4.) Further, Mr. Mendoza was convicted in

14   2001 for unlawfully possessing a controlled substance with intent to deliver. (Dkt. No. 18 at 2.)

15   Given the nature and circumstances of Mr. Mendoza’s drug trafficking scheme and his history of

16   a prior drug conviction, the Court finds he would pose a danger to the safety of any other person

17   or to the community upon release.

18            3. 18 U.S.C. § 3553(a) Factors
19            Finally, the relevant section 3553(a) factors do not weigh in favor of a sentence

20   reduction. These factors include the nature and circumstances of the underlying offense, the need

21   for the sentence imposed, the kinds of sentences available, the applicable sentencing range,

22   pertinent policy statements, avoidance of sentencing disparities, and the need to provide victims

23   with restitution. See 18 U.S.C. § 3553(a).

24            Mr. Mendoza has only served about half of his sentence, a factor “many courts have

25   considered when denying a request for compassionate release.” See United States v. Jimenez,

26   2021 WL 322757, slip op. at 4 (S.D. Cal. 2021). Such a significant reduction in sentence would


     ORDER
     CR13-0238-JCC
     PAGE - 5
 1   not reflect the seriousness of the offense or provide adequate punishment and deterrence. While

 2   the Court commends Mr. Mendoza for participating in programming and successfully

 3   completing a Substance Abuse Education course, (see Dkt. No. 146 at 14), this effort at

 4   rehabilitation does not warrant cutting his sentence in half. On balance, the Court finds the

 5   § 3553(a) factors weigh against reducing Mr. Mendoza’s sentence.

 6          B.         Motion to Seal and Motion to File Overlength Brief

 7          Mr. Mendoza moves to seal the medical records he filed as exhibits in support of his

 8   motion for compassionate release. (Dkt. Nos. 149, 150.) The First Amendment guarantees the

 9   public’s right to access criminal proceedings, see Oregonian Publ’g Co. v. U.S. Dist. Ct., 920

10   F.2d 1462, 1465 (9th Cir. 1990), including “documents generated as part of a judicial

11   proceeding,” Times Mirror Co. v. United States, 873 F.2d 1210, 1213 n.4 (9th Cir. 1989).

12   However, the public’s right of access is not absolute and can be overcome “by an overriding

13   right or interest ‘based on findings that closure is essential to preserve higher values and is

14   narrowly tailored to serve that interest.’” Oregonian Publ’g Co., 920 F.2d at 1465 (quoting

15   Press-Enterprise Co. v. Superior Ct. of Cal. for Riverside Cnty., 464 U.S. 501, 510 (1984)). The

16   Court FINDS that sealing Mr. Mendoza’s medical records is necessary to protect his interest in

17   maintaining the privacy of this highly personal information. Therefore, the Court GRANTS the

18   motion to seal.
19          Mr. Mendoza also moves to file a 17-page brief (Dkt. No. 147). The Court FINDS that a

20   brief of this length is reasonable in these circumstances and GRANTS the motion.

21   III.   CONCLUSION

22          For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate

23   release (Dkt. No. 146), GRANTS Defendant’s motion for leave to file an overlength brief (Dkt.

24   No. 147), and GRANTS Defendant’s motion to seal (Dkt. No. 149). The Clerk is DIRECTED to

25   maintain Docket Number 150 under seal.

26   //


     ORDER
     CR13-0238-JCC
     PAGE - 6
 1         DATED this 8th day of July 2021.




                                              A
 2

 3

 4
                                              John C. Coughenour
 5                                            UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR13-0238-JCC
     PAGE - 7
